DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter

Claims 1-25 are allowed.
The following is an examiner’s statement of reasons for allowance:
The feature, as found in claims 1 and 21, of a flexible display device “a first base film part (21) attached under the flexible substrate and disposed corresponding to the display area; and a second base film part (22) attached under the flexible substrate and disposed under the driving area, wherein the first base film part comprises a metal layer (301), a first coating layer (302) disposed on a first surface of the metal layer, and a second coating layer (303) disposed on a second surface of below the metal layer which faces the first surface of the metal layer (Figs. 1 and 10)” is not found in the prior art along with the rest of the limitations of claims 1 and 21.
The closest in the art are Tokuda (US 20180158893 A1) and Won (US 20190058028 A1).
Tokuda teaches a flexible display device comprising a first base film part 110 and second base film part 112 (Fig. 1B, [0045]), but does not teach the required composition of the first base film part.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER D MCLOONE whose telephone number is (571)272-4631.  The examiner can normally be reached on M-F 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LunYi Lao can be reached on 5712727671.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/PETER D MCLOONE/Primary Examiner, Art Unit 2692